OPINION — AG — **** GRAND JURY PETITION SIGNOR — QUALIFIED ELECTOR **** UNDER ARTICLE II, SECTION 18 OKLAHOMA CONSTITUTION AS AMENDED, AS PERSON SIGNING A GRAND JURY PETITION IS REQUIRED TO BE A "QUALIFIED ELECTOR" AS DEFINED IN ARTICLE III, SECTION 1 OKLAHOMA CONSTITUTION. ARTICLE III, SECTION 1 OF THE OKLAHOMA CONSTITUTION DEFINES "QUALIFIED ELECTOR", BUT NO REQUIREMENT FOR REGISTRATION IS EMBODIED IN THE DEFINITION.  S.J.R. 41, WHICH EXPRESSED THE LEGISLATURE'S INTENT THAT SUCH SIGNERS BE REGISTERED VOTERS, IS INEFFECTIVE INSOFAR AS IT PURPORTS TO DIRECT OR CONTROL JUDICIAL INTERPRETATION OR CONSTRUCTION OF ARTICLE II, SECTION 18 OF THE OKLAHOMA CONSTITUTION, AS AMENDED, AND CAN IN NO EVENT HAVE RETROACTIVE OR RETROSPECTIVE APPLICATION.  (CARL G. ENGLING)